
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


FOURTH SUPPLEMENTAL INDENTURE

        SUPPLEMENTAL INDENTURE (this "Fourth Supplemental Indenture"), dated as
of April 1, 2010, among ARES CAPITAL CORPORATION, a corporation duly organized
under the laws of the State of Maryland ("Ares Capital"), having its principal
office at 280 Park Avenue, 22nd Floor, Building East, New York, New York 10017,
ALLIED CAPITAL CORPORATION, a corporation duly organized and existing under the
laws of the State of Maryland ("Allied Capital"), having its principal office at
1919 Pennsylvania Avenue, N.W., Washington, D.C. 20006, and The Bank of New York
Mellon, a banking corporation duly organized and existing under the laws of the
State of New York, as Trustee (the "Trustee"). All capitalized terms used herein
shall have the meaning set forth in the Base Indenture (as defined below).


RECITALS OF THE COMPANY


        WHEREAS, Allied Capital and the Trustee executed and delivered an
Indenture, dated as of June 16, 2006 (the "Base Indenture," and as supplemented
by the First, Second and Third Supplemental Indentures and this Fourth
Supplemental Indenture, the "Indenture"), to provide for the issuance by Allied
Capital from time to time of Allied Capital's unsecured debentures, notes or
other evidences of indebtedness (the "Securities"), to be issued in one or more
series as provided in the Indenture.

        WHEREAS, there is outstanding under the terms of the Indenture the
following series of Notes: (1) 6.625% Notes due 2011; (2) 6.000% Notes due 2012;
and (3) 6.875% Notes due 2047;

        WHEREAS, on October 26, 2009, Allied Capital, Ares Capital and ARCC
Odyssey Corp., a Maryland corporation and a wholly owned direct subsidiary of
Ares Capital ("Merger Sub"), entered into an agreement and plan of merger (the
"Agreement") pursuant to which (i) Merger Sub shall, on the terms and subject to
the conditions set forth in the Agreement, merge with and into Allied Capital
(the "First Merger"), with Allied Capital as the surviving company in the First
Merger, and (ii) immediately after the First Merger, the surviving company shall
merge with and into Ares Capital (the "Second Merger," and together with the
First Merger, the "Mergers"), with Ares Capital as the surviving company in the
Second Merger;

        WHEREAS, the Mergers are expected to be consummated on the date hereof;

        WHEREAS, Section 801 of the Base Indenture provides that in the case of
a merger of Allied Capital into another Person, the successor corporation shall
succeed to, and be substituted for, and may exercise every right and power of
Allied Capital under the Indenture and shall expressly assume by supplemental
indenture the due and punctual payment of the principal of and any premium and
interest on all the Securities and the performance or observance of every
covenant of the Indenture on the part of Allied Capital to be performed or
observed;

        WHEREAS, Section 901(1) of the Base Indenture provides that without the
consent of any Holders of the Securities of any series issued under the
Indenture, Allied Capital, when authorized by a Board Resolution, and the
Trustee, at any time and from time to time, may enter into one or more
indentures supplemental to the Base Indenture to evidence the succession of
another Person to Allied Capital and the assumption by any such successor of the
obligations and covenants of Allied Capital under the Securities and the
Indenture;

        WHEREAS, this Fourth Supplemental Indenture has been duly authorized by
all necessary corporate action on the part of each of Ares Capital and Allied
Capital; and

        WHEREAS, all things and acts necessary to make this Fourth Supplemental
Indenture the legal valid and binding obligation of Ares Capital and Allied
Capital have been done.

--------------------------------------------------------------------------------



        NOW, THEREFORE, in consideration of the premises, Ares Capital, Allied
Capital and the Trustee mutually agree as follows for the equal and
proportionate benefit of all Holders of the Securities, as follows:

ARTICLE I
ASSUMPTION BY SUCCESSOR CORPORATION

SECTION 1.1 Assumption of the Securities.

        (a)   Ares Capital hereby represents and warrants that

          (i)  it is a corporation organized and existing under the laws of the
State of Maryland and the surviving corporation in the Second Merger; and

         (ii)  the execution, delivery and performance of this Fourth
Supplemental Indenture has been duly authorized by the board of directors of
Ares Capital.

        (b)   Ares Capital hereby expressly assumes the due and punctual payment
of the principal of and premium and interest on all of the Securities of all
series in accordance with the terms of each series, according to their tenor and
the due and punctual performance or observance of every covenant of the
Indenture, whether to the holders or the Trustee, with respect to each series or
established with respect to such series on the part of Allied Capital to be
performed or observed.

        SECTION 1.2 The Company.    Effective upon the consummation of the
Second Merger on the date hereof, the name of the Company, as the successor
corporation under the Indenture, shall be "Ares Capital Corporation."

        SECTION 1.4 Trustee's Acceptance.    The Trustee hereby accepts this
Fourth Supplemental Indenture and agrees to perform the same under the terms and
conditions set forth in the Indenture.

ARTICLE II
MISCELLANEOUS

        SECTION 2.1 Effect of Supplemental Indenture.    Effective upon the
consummation of the Second Merger, the Indenture shall be supplemented in
accordance herewith, and this Fourth Supplemental Indenture shall form a part of
the Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered under the Indenture shall be bound
thereby.

        SECTION 2.2 Indenture Remains in Full Force and Effect.    Except as
supplemented hereby, all provisions in the Indenture shall remain in full force
and effect.

        SECTION 2.3 Indenture and Supplemental Indentures Construed
Together.    This Fourth Supplemental Indenture is an indenture supplemental to
and in implementation of the Indenture, and the Indenture and this Fourth
Supplemental Indenture shall henceforth be read and construed together.

        SECTION 2.4 Confirmation and Preservation of Indenture.    The Indenture
as supplemented by this Fourth Supplemental Indenture is in all respects
confirmed and preserved.

        SECTION 2.5 Conflict with Trust Indenture Act.    If any provision of
this Fourth Supplemental Indenture limits, qualifies or conflicts with any
provision of the Trust Indenture Act (the "TIA") that is required under the TIA
to be a part of and govern any provision of this Fourth Supplemental Indenture,
the provision of the TIA shall control. If any provision of this Fourth
Supplemental Indenture modifies or excludes any provision of the TIA that may be
so modified or excluded, the provision of the TIA shall be deemed to apply to
the Indenture as so modified or to be excluded by this Fourth Supplemental
Indenture, as the case may be.

2

--------------------------------------------------------------------------------



        SECTION 2.6 Severability.    In case any provision in this Fourth
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

        SECTION 2.7 Terms Defined in the Indenture.    All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Indenture.

        SECTION 2.8 Addresses for Notice, etc., to Ares Capital and
Trustee.    Any notice or demand which by any provisions of this Fourth
Supplemental Indenture or the Indenture is required or permitted to be given or
served by the Trustee or by the holders of Securities to or on Ares Capital may
be given or served by postage prepaid first class mail addressed (until another
address is filed by Ares Capital with the Trustee) as follows:

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
(310) 201-4200
Attention: Michael D. Weiner

With a copy to:
Proskauer Rose LLP
2049 Century Park East, 32nd Floor
Los Angeles, CA 90067-3206
(310) 557-2900
Attention: Monica J. Shilling

        Any notice, direction, request or demand by any holder of Securities to
or upon the Trustee shall be deemed to have been sufficiently given or made, for
all purposes, if given or made in writing at the principal office of the
Trustee, which shall be as follows:

The Bank of New York
101 Barclay Street, Floor 8 West
New York, New York 10286
Attention: Corporate Trust Administration

        SECTION 2.8 Headings.    The Article and Section headings of this Fourth
Supplemental Indenture have been inserted for convenience of reference only, are
not to be considered part of this Fourth Supplemental Indenture and shall in no
way modify or restrict any of the terms or provisions hereof.

        SECTION 2.9 Benefits of Fourth Supplemental Indenture, etc.    Nothing
in this Fourth Supplemental Indenture or the Securities, express or implied,
shall give to any Person, other than the parties hereto and thereto and their
successors hereunder and thereunder and the holders of the Securities, any
benefit of any legal or equitable right, remedy or claim under the Indenture,
this Fourth Supplemental Indenture or the Securities.

        SECTION 2.10 Certain Duties and Responsibilities of the Trustee.    In
entering into this Fourth Supplemental Indenture, the Trustee shall be entitled
to the benefit of every provision of the Indenture relating to the conduct or
affecting the liability or affording protection to the Trustee, whether or not
elsewhere herein so provided.

        SECTION 2.11 Counterparts.    The parties may sign any number of copies
of this Fourth Supplemental Indenture. Each signed copy shall be an original,
but all of them together represent the same agreement.

3

--------------------------------------------------------------------------------



        SECTION 2.12 Governing Law.    This Fourth Supplemental Indenture shall
be governed by, and construed in accordance with, the laws of the State of New
York but without giving effect to applicable principles of conflicts of law to
the extent that the application of the laws of another jurisdiction would be
required thereby.

        SECTION 2.13 Effective Date.    The provisions of this Fourth
Supplemental Indenture shall become effective as of the date hereof.

        SECTION 2.14 Responsibility for Recitals.    The recitals contained
herein shall be taken as the statements of Allied Capital and the Trustee
assumes no responsibility for their correctness. The Trustee makes no
representations as to the validity or sufficiency of this Fourth Supplemental
Indenture, except that the Trustee represents that it is duly authorized to
execute and deliver this Fourth Supplemental Indenture and perform its
obligations hereunder.

[Signature Page Follows]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Supplemental Indenture to be duly executed as of the date first above written.

    ARES CAPITAL CORPORATION
 
 
By:
 
/s/ RICHARD S. DAVIS


--------------------------------------------------------------------------------

Name: Richard S. Davis
Title: Chief Financial Officer
 
 
ALLIED CAPITAL CORPORATION
 
 
By:
 
/s/ PENNI F. ROLL


--------------------------------------------------------------------------------

Name: Penni F. Roll
Title: Chief Financial Officer
 
 
THE BANK OF NEW YORK MELLON
 
 
By:
 
/s/ CHERYL L. CLARKE


--------------------------------------------------------------------------------

Name: Cheryl L. Clarke
Title: Vice President

Signature Page—Fourth Supplemental Indenture

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



RECITALS OF THE COMPANY
